Fourth Court of Appeals
                                        San Antonio, Texas
                                              February 10, 2021

                                            No. 04-21-00033-CV

                                  IN RE Jose Antonio ORTIZ, Relator

                                            Original Proceeding 1

                                                   ORDER

        The petition for writ of mandamus and motion for temporary relief are DENIED.

        It is so ORDERED on February 10, 2021.



                                                                      _____________________________
                                                                      Liza A. Rodriguez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of February, 2021.

                                                                      _____________________________
                                                                      Michael A. Cruz, Clerk of Court




1
 This proceeding arises out of Cause No. 2020-CI-15726, styled In the Interest of Z.A.O.C. and N.S.O.C., Children,
pending in the 407th Judicial District Court, Bexar County, Texas, the Honorable Tina Torres presiding.